                           Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 1 of 7

SUMMONS - CIVIL                                                                    For information on                                STATE OF CONNECTICUT
JD-CV-1 Rev. 11-19                                                                 ADA accommodations,                                     SUPERIOR COURT
C. G . S. §§ 51-346, 51-347 , 51- 349, 51- 350, 52-45 a, 52-48, 52-259;            contact a court clerk or
P.B. §§ 3-1 through 3-21, 8-1, 10-13
                                                                                                                                                 www . jud.ct .gov
                                                                                   go to: www.jud. ct.gov / ADA.
Instructions are on page 2.
O      Select if amount, legal interest, or property in demand, not including interest and costs , is LESS than $2, 500.

0      Select if amount, legal interest, or property in demand, not including interest and costs , is $2,500 or MORE.
I I    Select if claiming other relief in addition to, or in place of, money or damages.

TO: Any proper officer
By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk ( Number, street, town and zip code)                                            Telephone number of clerk                   Return Date ( Must be a Tuesday )
95 WASHINGTON STREET, HARTFORD , CT 06106                                                              ( 860 ) 548 - 2700                          07/28/2020
[x ] Judicial District                                     At (City /Town)                                                               Case type code (See list on page 2 )
                           G. A.
   ] Housing Session       Number:     HARTFORD                                                                                           Major: V                 Minor: 01
For the plaintiff(s ) enter the appearance of:
Name and address of attorney , law firm or plaintiff if self-represented (Number, street, town and zip code)                                 Juris number (if attorney or law firm )
Gregory E. O'Brien, Esq., Moore, O'Brien & Foti, 891 Straits Turnpike, Middlebury, CT 06762                            306951
Telephone number                      Signature of plaintiff ( if self-represented)
( 203 ) 272 - 5881
The attorney or law firm appearing for the plaintiff, or the plaintiff if              E-mail address for delivery of papers under Section 10-13 of the
self-represented, agrees to accept papers (service) electronically               ,—, —           .,
                                                                                       Connecticut Practice Book (if agreed)
in this case under Section 10-13 of the Connecticut Practice Book . L J Yes I I No GMOORE @ MOJYLAW.COM
                                                                                       *
      Parties              Name (Last, First, Middle Initial) and address of each party (Number; street; P.O. Box; town; state; zip; country, if not USA)
       First          Name:      HAMPTON , ESTHER
                                                                                                                                                                                       P -01
      plaintiff       Address:   30 PIERREMOUNT AVENUE , NEW BRITAIN, CT 06053
  Additional          Name:
                                                                                                                                                                                       P-02
   plaintiff          Address:

    First             Name:      WILLIAMS , KASEY
                                                                                                                                                                                       D- 01
  defendant           Address: 315 OAK TERRACE DRIVE, COVINGTON, GA 30016
  Additional          Name:    SWIFT TRANSPORTATION CO. OF ARIZONA LLC
                                                                                                                                                                                       D- 02
  defendant           Address: 2200 S. 75 TH AVENUE, PHOENIX , AZ 85043
  Additional          Name:
                                                                                                                                                                                       D- 03
  defendant           Address:
  Additional          Name:
                                                                                                                                                                                       D- 04
  defendant           Address:

Total number of plaintiffs: 1                               Total number of defendants: 2                                   ] Form JD-CV-2 attached for additional parties
Notice to each defendant
1. You are being sued . This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.
2. To receive further notices, you or your attorney must file an Appearance ( form JD-CL-12) with the clerk at the address above. Generally
   it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to
   court on the Return Date unless you receive a separate notice telling you to appear.
3. If you or your attorney donot file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
   form at the courtaddresTabove, or on-finS 'qt https://jud. ct. gov/webforms/ .
4. If you belie     at you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
   your insurance representative. Other actions you may take are described in the Connecticut Practice Book, which may be found in a
   superior court law library or on-line at https://  . jud. ct.gov/pb. htm .
5. If you have questions about the summons and complaint, you should talk to an attorney.
   The court staff is not alio       :o give advice on legal matters.
Date                    Signed       n and selectproper box )                              |~x ] Commissioner of Superior Court    Name of person signing
06/ 23/ 2020                                                                                                               Clerk   GREGORY E. O ' BRIEN
If this summons is signed by a Clerk:                                                         .                                                          For Court Use Only
a. The signing has been don§4o that the plaintiff(s) will not be denied. access to the courts.
                                                                                                                                             File Date

b. It is the responsibility of the plaintiff( s) to ensure thats cviee is made in the manner provided by law.
                                                                                       *


                                                                             ^
                                                                                   '




                                    /
c. The court staff is not pe mitted to give anyJegeh’SSvice in connection with any lawsuit.
d. The Clerk signing this s                    e request of the plaintiff( s) is not responsible in any way for any
     errors or omissions in the summons , any allegations contained in the complaint , or the service of the
     summons or complaint.
                                   Signed ( Self-represented plaintiff)                                             Date                     Docket Number
I certify I have read and
understand the above:
                                                                                       Page 1 of 2
 Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 2 of 7




RETURN DATE: July 28, 2020                                    SUPERIOR COURT

ESTHER HAMPTON                                                     .
                                                              J.D OF HARTFORD

V.                                                             AT HARTFORD

KASEY WILLIAMS                                                JUNE 23, 2020


                                            COMPLAINT

FIRST COUNT:           (ESTHER HAMPTON v KASEY WILLIAMS) .
       1.     On September 22, 2019 at approximately 10:44 p.m., the plaintiff,

ESTHER HAMPTON, was the operator of a motor vehicle that was traveling in a westerly

direction on Interstate 84 and had reached a point in the roadway approximately one tenth

of a mile south of its intersection with Exit 41 both public streets or highways in West

Hartford, Connecticut.

       2.     At the same time and place, the defendant, KASEY WILLIAMS, was the

operator of a motor vehicle owned by SWIFT TRANSPORTATION CO. OF ARIZONA,

LLC, that was traveling in the same westerly direction on Interstate 84 and had reached a

point in the roadway approximately one tenth of a mile south of its intersection with Exit

41 in West Hartford, Connecticut.

       3.     At the same time and place, the motor vehicle operated by the defendant,

KASEY WILLIAMS, suddenly and without warning collided with the motor vehicle




                                               Page 1 of 6

                                    MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
             891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762 • TEL (203) 272-5881   •   JURIS NO. 408519
  Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 3 of 7




operated by the plaintiff, ESTHER HAMPTON, thereby causing the plaintiff to suffer the

injuries and losses more fully set forth below.

       4.      The collision was caused by the negligence of the defendant, KASEY

WILLIAMS, in one or more of the following ways:

       a)      He failed to keep a reasonable and proper lookout for other vehicles on the

               road;

       b)      He failed to turn or swerve so as to avoid the collision;

       c)      He failed to apply the brakes in time to avoid the collision;

       d)      He failed to sound the horn or give a timely warning of the impending

               collision;

       e)      He failed to keep the vehicle under proper control;

       f)      He was inattentive in the operation of the vehicle;

       g)      He operated the vehicle at a rate of speed greater than was reasonable,

               having due regard to the width, traffic, and use of the highway, road or

               parking area, the intersection of streets and weather conditions, in violation

               of § 14-218a of the Connecticut General Statutes;

       h)      He failed to drive the vehicle as nearly as practicable entirely within a single

               lane and moved the vehicle from such lane before ascertaining that such




                                                Page 2 of 6

                                           .
                                     MOORE O'BRIEN & FOTI • ATTORNEYS AT LAW
              891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762 • TEL (203) 272-5881   •   JURIS NO. 408519
 Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 4 of 7




              movement could be made with safety, in violation of § 14-236(1) of the

              Connecticut General Statutes; and/or

       i)     He followed another vehicle more closely than was reasonable and prudent,

              having due regard for the speed of such vehicles, the traffic upon and the

              condition of the highway and weather conditions, in violation of § 14-240(a)

              of the Connecticut General Statutes.

       5.     As a result of the negligence of the defendant, KASEY WILLIAMS, the

plaintiff, ESTHER HAMPTON, suffered the following injuries, some or all of which may

be permanent in nature:

       a)     Cervical strain/sprain;

       b)     Cervical radiculitis;

       c)     Right shoulder and arm pain;

       d)     Upper and mid-back pain; and

       e)     Pain and suffering, both mental and physical.

       6.     As a further result of the negligence of the defendant, KASEY WILLIAMS,

the plaintiff, ESTHER HAMPTON, was forced to expend large sums of money for

hospital and medical care, medicines, diagnostic tests and therapy, all necessary to her

recovery, and may be forced to expend additional sums in the future.




                                               Page 3 of 6

                                    MOORE, O'BRIEN & FOT1 • ATTORNEYS AT LAW
             891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762   •TEL ( 203) 272-5881   • JURIS NO. 408519
  Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 5 of 7




          7.    As a further result of the negligence of the defendant, KASEY WILLIAMS,

the plaintiff, ESTHER HAMPTON, was unable, and remains unable, to participate in and

enjoy her usual activities.



SECOND COUNT:
                              .
(ESTHER HAMPTON v SWIFT TRANSPORTATION CO. OF ARIZONA, LLC)

      -
    1 7.        Paragraphs 1 through 8 of the First Count are hereby incorporated as

corresponding paragraphs 1 through 8 of this Second Count, as if fully set forth herein.

          8.    At all times material hereto, the defendant, SWIFT TRANSPORTATION

CO. OF ARIZONA, LLC, was the owner of the motor vehicle operated by KASEY

WILLIAMS.

          9.    At all times mentioned herein, the defendant, KASEY WILLIAMS, was

operating the motor vehicle owned by the defendant, SWIFT TRANSPORTATION CO                                 .
OF ARIZONA, LLC with its permission, pursuant to the family car doctrine and/or as its

agent, servant and/or employee.

          9.    The defendant, SWIFT TRANSPORTATION CO. OF ARIZONA,

LLC, is liable to the plaintiff, ESTHER HAMPTON, pursuant to the Connecticut General

Statutes §52-182 and/or §52-183.




                                                 Page 4 of 6
                                      MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
               891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762   •    .
                                                                 TEL (203) 272-5881   •           .
                                                                                          JURIS NO 408519
Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 6 of 7




    WHEREFORE, the plaintiff claims money dama;                       s to both Counts.

                                        THE PLAINTIFF,
                                        ESTHER HAMPTON
                                        \           ,


                                                    X



                                        By
                                                 Gregory E. O’ Brien, Esg
                                                 Moore, O ' Brien &. l
                                                                         ^           --
                                                                                      '


                                                 89A Straits      pike
                                                 Mi      tfry, CT 06762
                                                 Phone: (203) 272-5881
                                                 Juris No.: 408519
                                                 Her Attorneys




                                            Page 5 of 6

                                MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
         891 STRAITS TURNPIKE                                  .
                                 • MIDDLEBURY, CT 06762 • TEL ( 203) 272-5881   •           .
                                                                                    JURIS NO 408519
  Case 3:20-cv-01029-JAM Document 1-1 Filed 07/22/20 Page 7 of 7




RETURN DATE: July 28 , 2020                                       SUPERIOR COURT

ESTHER HAMPTON                                                    J.D. OF HARTFORD

V.                                                                AT HARTFORD

CHRISTOPHER ALLEN                                                 JUNE 23, 2020



                        STATEMENT OF AMOUNT IN DEMAND

       The amount of money damages claimed is greater than Fifteen Thousand Dollars

( $ 15,000.00), exclusive of interest and costs.

                                              THE PLAINTIFF,
                                              ESTHER HAMPTON




                                                        Gregory E. O’Brien, Esq.
                                                        Moore, O' Brien & Fotj ^
                                                        891 Straits Tu     e
                                                                                       -
                                                        Middle       rCT 06762
                                                        Phone: (203) 272-5881
                                                        Juris No. : 408519
                                                        Her Attorneys




                                                 Page 6 of 6

                                      MOORE, O'BRIEN & FOTI • ATTORNEYS AT LAW
               891 STRAITS TURNPIKE    • MIDDLEBURY, CT 06762   •TEL. (203) 272-5881   •   JURIS NO. 408519
